DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 30 September 2019.
Claims 1-15 are currently pending and being examined. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Switzerland on 3 May 2017. It is noted, however, that applicant has not filed a certified copy of the CH00591/17, CH00592/17, CH00593/17, CH00594/17, and CH00595/17 application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “a lifting element defining a slide in which the cam is received, the slide having first and second slide segments that are transverse to one another, wherein the lifting element is movable between a home position and an ejection position; and
an ejector connected to the lifting element and drivable by the lifting element between a home position and an ejection position, wherein the ejector is in its home position when the lifting element is in its home position, wherein the ejector is in its ejection position when the lifting element is in its ejection position.” (emphasis added)
The phrases “home position” and “ejection position” are used to describe two different structural positions one for the lifting element and one for the ejector. Examiner suggest calling them “lifting home position” and “ejector home position” because as of now it is unclear which element the position is referring too. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ura (US 2004/0060959).

In regards to Claim 1, Ura teaches a stapling device (electric stapler Fig. 1A) comprising:
a drive wheel (first driven gear 85a; Fig. 2B);
a cam (drive pin 80) drivable by the drive wheel (85a) in a first rotational direction from a first position to a second position and back to the first position (See Figs. 2B, 3B, and 4B showing the progression of the rotation of 85a and 80);

    PNG
    media_image1.png
    368
    619
    media_image1.png
    Greyscale
a motor (motor 75) operably connected to the drive wheel to drive the drive wheel (“This information is input to the control circuit 123, which in turn activates the motor 75 to rotate the first and second driven gears 85a, 85b from the angle position shown in FIG. 2B, to turn the swing arm 78 by the drive pins 80.” ¶[0044]);
a lifting element (swing arm 78) defining a slide (curved slot 87) in which the cam is received (“The drive pins 80 fit into curved slots 87 formed in a swing arm 78” ¶[0036]), the slide having first and second slide segments that are transverse to one another (see annotated Fig. 3B showing two distinct slide segments and that there transverse to each other), wherein the lifting element is movable between a home position and an ejection position (“The drive pins 80 fit into curved slots 87 formed in a swing arm 78 for driving the staple firing assembly 72.” ¶[0036]); and
an ejector (drive shaft 90; Fig. 3C; “As the swing arm 78 turns, the drive shaft 90 moves up and down, causing a hammer 76 for driving staples into stacked paper to move up and down” ¶[0037]) connected to the lifting element and drivable by the lifting element between a home position (Fig. 2B) and an ejection position (“A further rotation of the first and second driven gears 85a, 85b turns the swing arm 78 to the angle position shown in FIG. 4B, where a large drive force is applied to the hammer 76 by the downward bias of the springs 91 on both sides, the hammer 76 thereby pushing a staple out of the staple magazine and driving it into the stack of paper.” ¶[0045]), wherein the ejector is in its home position when the lifting element is in its home position (Fig. 2B), wherein the ejector is in its ejection position when the lifting element is in its ejection position (Fig. 4B).

In regards to Claim 2, Ura teaches the stapling device of claim 1, wherein the lifting element and the ejector are in their home positions when the cam is in its first position (Fig. 2B), and wherein the lifting element and the ejector are between their home positions and their ejection positions when the cam is in its second position (Fig. 3B).

In regards to Claim 3, Ura teaches the stapling device of claim 2, wherein the cam is operably connected to the lifting element and the ejector and configured to drive the lifting element and the ejector from their home positions to their ejection positions and back to their home positions as the cam rotates in the first rotational direction from the first position to the second position and back to the first position (“FIGS. 2A-2C through FIGS. 4A-4C illustrate each step that the swing arm 78 goes through as the first and second driven gears 85a, 85b rotate one turn. With a further rotation of the driven gears 85a, 85b, the swing arm 78 eventually returns to the position shown in FIGS. 2A-2C.” ¶[0037]).

In regards to Claim 4, Ura teaches the stapling device of claim 3, wherein the cam is operably connected to the lifting element and the ejector and configured to drive (Fig. 3B) as the cam rotates in the first rotational direction from its first position to its second position (“FIGS. 2A-2C through FIGS. 4A-4C illustrate each step that the swing arm 78 goes through as the first and second driven gears 85a, 85b rotate one turn. With a further rotation of the driven gears 85a, 85b, the swing arm 78 eventually returns to the position shown in FIGS. 2A-2C.” ¶[0037]).

In regards to Claim 5, Ura teaches the stapling device of claim 4, wherein the cam is operably connected to the lifting element and the ejector such that the lifting element and the ejector reach their ejection positions as the cam rotates in the first rotational direction from the second position back to the first position (“A further rotation of the first and second driven gears 85a, 85b turns the swing arm 78 to the angle position shown in FIG. 4B, where a large drive force is applied to the hammer 76 by the downward bias of the springs 91 on both sides, the hammer 76 thereby pushing a staple out of the staple magazine and driving it into the stack of paper.” ¶[0045]).

In regards to Claim 6, Ura teaches the stapling device of claim 5, wherein the cam is operably connected to the lifting element and the ejector and configured to drive the lifting element and the ejector from their ejection positions back to their home positions as the cam rotates in the first rotational direction from its second position back to its first position (“FIGS. 2A-2C through FIGS. 4A-4C illustrate each step that the swing arm 78 goes through as the first and second driven gears 85a, 85b rotate one turn. With a further rotation of the driven gears 85a, 85b, the swing arm 78 eventually returns to the position shown in FIGS. 2A-2C.” ¶[0037]).

In regards to Claim 7, Ura teaches the stapling device of claim 6, wherein the first position is an upper-dead-center position (Fig. 4B), wherein the second position is a lower-dead-center position (Fig. 2B).

In regards to Claim 8, Ura teaches the stapling device of claim 6, wherein the cam is positioned solely in the second slide segment as the cam rotates in the first rotational direction from the first position to the second position so the cam exerts a force on the lifting element as the cam rotates (see Figs. 2B and 3B showing 80 in the second slide segment).

In regards to Claim 9, Ura teaches the stapling device of claim 8, wherein the cam moves from the second slide segment to the first slide segment as the cam rotates in the first rotational position from the second position back to the first position (Fig. 4B showing it in the first slide segment).

    PNG
    media_image2.png
    303
    520
    media_image2.png
    Greyscale

In regards to Claim 13, Ura teaches the stapling device of claim 1, wherein the lifting element and the ejector are movable between their home and ejection positions along a movement axis (dotted line Annotated Fig. 2B).

In regards to Claim 14, Ura teaches the stapling device of claim 13, wherein the first slide segment, the second slide segment, and the movement axis are transverse to one another (compared annotated images in claims 1 and 13, showing they are transverse to one another).

In regards to Claim 15, Ura teaches the stapling device of claim 14, wherein the second slide segment is substantially perpendicular to the movement axis (see Fig. 3B, showing at that moment the second slide segment is substantially perpendicular to the movement axis), and wherein the first and second slide segments form an oblique angle (see annotated figure in Claim 1 showing the first and second slide segments create an oblique angle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ura (US 2004/0060959) in view of Prudencio (US 4,716,813).

In regards to Claim 10, Ura teaches the stapling device of claim 6.

However, Prudencio teaches a pair of clinchers (clincher anvils 184; Fig. 9 each movable between respective home positions and bending positions to bend a leg of a staple (“The clincher arms 180 are formed with interior grooves in accordance with conventional practice to receive the ends of the legs of a staple being driven to guidingly move the legs inwardly to effect clinching thereof.” col. 9 l. 5-9).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the clinching mechanism taught by Ura, by the clinching mechanism, as taught by Prudencio, for accommodating various staple leg sizes. (Prudencio col. 2 l. 15-17)

In regards to Claim 11, Ura as modified by Prudencio teaches the stapling device of claim 10, wherein the lifting element (Ura: 78 is connected to 90 which causes hammer 76 to fire the staple and clinch the staple) is operably connected to the clinchers such that movement of the lifting element between its home and ejection positions causes the clinchers to move between their home and bending positions (Prudencio: “[t]he blind clinching mechanism 58 is operated so that the clinching anvils 184 thereof are moved into a position to receive the free ends of the legs of the staple being driven as the latter move outwardly of the lower end of the drive track and into the work piece. By the end of the drive stroke of the drive piston the legs of the driven staple are clinched on the clinching anvils 184 and the second staple preform has been formed into a U-shaped configuration with the legs thereof positioned forwardly of the projection portions 232 of the staple feeding mechanism.” col. 14 l. 58-68).

In regards to Claim 12, Ura as modified by Prudencio teaches the stapling device of claim 11, wherein the first position is an upper-dead-center position (Ura: Fig. 4B), wherein the second position is a lower-dead-center position (Ura: Fig. 2B). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KATIE L GERTH/Examiner, Art Unit 3731

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731